Citation Nr: 0421126	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral lower leg 
disability, including shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Assistant Counsel




INTRODUCTION

The veteran had active service from November 1990 to May 
1991, and additional active duty for training (ACDUTRA) with 
the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for service 
connection for bilateral lower leg disability, inclusive of 
shin splints.  He filed a timely appeal of that decision and, 
in July 2003, cancelled his hearing at the RO and opted 
instead for an informal conference with a Decision Review 
Officer (DRO).

In June 2001, the veteran filed a separate claim for "a 
mental condition secondary to [his] bilateral leg 
condition," which was also denied by the RO.  He did not 
file an appeal of that rating action, and therefore, that 
issue is not before the Board.  38 C.F.R. § 20.200 (2003).

Unfortunately, because further development is needed before 
the Board can make a decision concerning the claim for a 
bilateral lower leg disability, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran's February 1998 claim for service connection for 
his bilateral lower leg disability was initially denied in 
August 2000, prior to the enactment of the Veterans Claims 
Assistance Act (VCAA).  After obtaining his National Guard 
records, the RO readjudicated the claim and issued the April 
2001 rating decision, which is currently being appealed.  
Although the VCAA became effective during the interim, 
insufficient steps were taken by the RO to comply with the 
VCAA and implementing regulations prior to issuing its April 
2001 decision.  Although the RO sent a VCAA notice letter to 
the veteran in June 2001, this appears to have been in 
response to his claim for service connection for a mental 
condition, which was filed earlier that month.  Therefore, 
further development is needed to ensure that the requirements 
of the VCAA, including all notice requirements, are 
satisfied.

The veteran claims his lower leg disability is a result of a 
fall on an obstacle course in July 1990.  He also slipped and 
fell on both his knees in July 1992 while on guard duty.  

There is also evidence that the veteran's disability may be 
caused by or aggravated by other sources.  In his January 
1989 Report of Medical History, he indicated that he had 
broken his right leg prior to service and was treated by Dr. 
Castle at Memorial Hospital in Lake Charles, Louisiana.  
March 1999 VA outpatient treatment records indicate the 
veteran's knee and ankle pain was aggravated by his work in 
construction.  In his June 2001 notice of disagreement (NOD), 
he complained that his job requires him to work on concrete 
flooring and this exacerbates his condition.

After a March 1998 VA medical examination, the examiner's 
impression was bilateral shin splints.  However, at the 
January 2001 VA medical examination, the examiner concluded, 
"Possibly mild degenerative changes in [the veteran's] 
ankles.  I seriously doubt that he still has shin splints 
since he is not under rigorous exercise any longer.  He very 
well may have mild degenerative changes in his ankles and 
knees."  X-rays and bone scans were negative both in 1998 
and 2001.

Although the veteran complains of chronic pain in his knees 
and lower legs, objective findings have thus far been 
negative.  In August 2001, Dr. Agha believed the veteran had 
patellofemoral syndrome.  In September 2003, Dr. Repik 
suggested possible neuropathy.



One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  Section 
5103A(d)(2) provides that such an examination or opinion is 
necessary 

if the evidence of record before the 
Secretary, taking into consideration all 
information and lay or medical evidence 
(including statements of the claimant) - 
(A)	contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and  
(B)	indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; but 
(C)	does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.  

The record on appeal contains evidence that the veteran has 
chronic pain in his lower extremities, but the objective 
findings are negative and there are varying diagnoses from 
different medical care providers.  There also is no medical 
opinion concerning the etiology or source of the pain, 
specifically whether it is related to his military service.  
So a medical opinion is still needed concerning this before 
an actual decision may be made deciding the appeal because 
the competent medical evidence is unclear as to the etiology 
of the veteran's lower leg disability.  Charles v. Principi, 
16 Vet. App. at 374-375 (citing 38 U.S.C. §§ 5103A(d)(2)(B), 
5103A(d)(2)).  



Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) 
(2003), are fully complied with and satisfied.

*This should include a request that the veteran 
submit all evidence in his possession not 
currently on file.

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his lower leg disability.  
Ask that he complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider.

Upon receipt of the appropriate releases, request 
all private treatment records indicated that are 
not already on file, if any, and associate all 
received with the file.  If any request for 
private treatment records is unsuccessful, notify 
the veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) 
(2003).  

*This list should include, but is not limited to, 
all records from Drs. McCallum, Agha, Repik, and 
Castle. 

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the cause 
of the lower leg disability.  

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of his lower leg disability. 

Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that the lower leg disability that the 
veteran now has is of service origin.  If no 
opinion can be rendered, explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  This 
includes a copy of this remand.  All necessary 
testing should be done and the examiner should 
review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

4.  Review the claims file.  If any development 
is incomplete, or if the examination report does 
not contain sufficient information to respond to 
the question posed, take corrective action before 
readjudication.  38 C.F.R. §4.2 (2003); Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claim.  If this claim 
remains denied, prepare a supplemental statement 
of the case (SSOC) and send it to the veteran and 
his representative.  Give them time to respond 
before returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

